Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 1 of 23




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-23245-Civ-WILLIAMS/TORRES

   GRASPA CONSULTING, INC.

         Plaintiff,

   v.

   UNITED NATIONAL
   INSURANCE COMPANY,

         Defendant.

   ___________________________________________/

                        REPORT AND RECOMMENDATION
                      ON DEFENDANT’S MOTION TO DISMISS

         This matter is before the Court on United National Insurance Company’s

   (“Defendant”) motion to dismiss Graspa Consulting, Inc.’s (“Plaintiff”) amended

   complaint. [D.E. 15]. Plaintiff responded to Defendant’s motion on October 7, 2020

   [D.E. 20] to which Defendant replied on October 21, 2020. [D.E. 23]. Therefore,

   Defendant’s motion is now ripe for disposition. After careful consideration of the

   motion, response, reply, relevant authority, and for the reasons discussed below,

   Defendant’s motion to dismiss should be GRANTED.1




   1     On October 21, 2020, the Honorable Kathleen Williams referred Defendant’s
   motion to dismiss to the undersigned Magistrate Judge for disposition. [D.E. 24].

                                           1
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 2 of 23




                                   I. BACKGROUND

         Plaintiff is a commercial enterprise in the restaurant industry that

   purchased a commercial insurance policy with a period running from May 28, 2019

   to May 28, 2020. The policy provided protection against losses and other expenses

   that might result from an involuntary interruption in business operations.2        In

   March 2020, Florida Governor Ron DeSantis issued several executive orders that

   restricted the public’s access to the restaurant industry. Although these orders

   were later lifted in the months to follow, local governments issued additional orders

   that restricted access to all non-essential business operations in response to the

   COVID-19 pandemic. As a result, Plaintiff suffered significant losses and other

   expenses that now threaten the future of its business.

         When Plaintiff demanded payment for these losses, Defendant denied

   Plaintiff’s claim because Plaintiff did not meet one of the prerequisites for coverage

   – allegations and evidence of physical loss or damage to the insured property.

   Defendant also takes the position that there is no coverage under the insurance

   policy because it contains a broadly worded exclusion for any loss resulting from a

   virus or a pollutant. Plaintiff disagrees because “[d]angerous conditions prohibited

   access to Plaintiff’s property and caused Plaintiff to suffer a direct physical loss

   when its business operations were suspended and it lost the use of its property.”

   [D.E. 12 at ¶ 61]. Plaintiff therefore filed this action on June 11, 2020 in Florida




   2     The policy provided coverage to ten locations in Miami, Miami Beach, and
   Coral Gables, Florida.

                                             2
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 3 of 23




   state court for breach of contract, seeking compensatory damages, prejudgment

   interest, court costs, and fees.3

                       II. APPLICABLE PRINCIPLES AND LAW

          Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim

   for failure to state a claim upon which relief can be granted. “To survive a motion to

   dismiss, a complaint must contain sufficient factual matter, accepted as true, to

   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Conclusory statements, assertions or labels will not survive a 12(b)(6) motion to

   dismiss.   Id.   “A claim has facial plausibility when the plaintiff pleads factual

   content that allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.” Id.; see also Edwards v. Prime, Inc., 602 F.3d

   1276, 1291 (11th Cir. 2010) (setting forth the plausibility standard).          “Factual

   allegations must be enough to raise a right to relief above the speculative level[.]”

   Twombly, 550 U.S. at 555 (citation omitted). Additionally:

          Although it must accept well-pled facts as true, the court is not
          required to accept a plaintiff's legal conclusions. Ashcroft v. Iqbal, 556
          U.S. 662, 678 (2009) (noting “the tenet that a court must accept as true
          all of the allegations contained in a complaint is inapplicable to legal
          conclusions”). In evaluating the sufficiency of a plaintiff's pleadings,
          we make reasonable inferences in Plaintiff's favor, “but we are not
          required to draw plaintiff’s inference.” Aldana v. Del Monte Fresh
          Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,
          “unwarranted deductions of fact” in a complaint are not admitted as
          true for the purpose of testing the sufficiency of plaintiff's allegations.

   3      Defendant removed this case to federal court on August 5, 2020 pursuant to
   the Court’s diversity jurisdiction. Plaintiff is a Florida corporation with its
   principal place in Florida, and Defendant is a Pennsylvania corporation with its
   principal place of business in Pennsylvania.

                                               3
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 4 of 23




         Id.; see also Iqbal, 556 U.S. at 681 (stating conclusory allegations are
         “not entitled to be assumed true”).

   Sinaltrainal v. Coca-Cola, 578 F.3d 1252, 1260 (11th Cir. 2009), abrogated on other

   grounds by Mohamad v. Palestinian Auth., 566 U.S. 449, 453 n.2, (2012).            The

   Eleventh Circuit has endorsed “a ‘two-pronged approach’ in applying these

   principles: 1) eliminate any allegations in the complaint that are merely legal

   conclusions; and 2) where there are well-pleaded factual allegations, ‘assume their

   veracity and then determine whether they plausibly give rise to an entitlement to

   relief.’” American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

   (quoting Iqbal, 556 U.S. at 679).

                                       III. ANALYSIS

         Defendant seeks to dismiss Plaintiff’s amended complaint for two reasons.4

   First, Defendant argues that the insurance policy fails to provide coverage because

   Plaintiff failed to allege that it suffered any direct physical loss as a result of an

   involuntary business closure.       Defendant claims that this is a requirement for

   coverage and that every provision in the policy includes this condition. Second,

   Defendant argues that, even if a direct physical loss had been alleged, the policy

   4       In determining whether Plaintiff’s amended complaint fails to state a claim,
   we may consider the language of the policy itself because exhibits are part of a
   pleading “for all purposes,” and Plaintiff attached it in this case. Fed. R. Civ. P.
   10(c); see also Solis–Ramirez v. U.S. Dep’t of Justice, 758 F.2d 1426, 1430 (11th Cir.
   1985) (“Under Rule 10(c) Federal Rules of Civil Procedure, such attachments are
   considered part of the pleadings for all purposes, including a Rule 12(b)(6) motion.”).
   To the extent the complaint’s allegations conflict with the exhibit, the exhibit must
   control. See Hoefling v. City of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016) (“A
   district court can generally consider exhibits attached to a complaint in ruling on a
   motion to dismiss, and if the allegations of the complaint about a particular exhibit
   conflict with the contents of the exhibit itself, the exhibit controls.”) (citing
   Crenshaw v. Lister, 556 F.3d 1283, 1292 (11th Cir. 2009)).

                                              4
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 5 of 23




   contains broad exclusions for viruses and other pollutants that apply to the COVID-

   19 pandemic. Before we turn to the merits, we must consider the general principles

   governing the interpretation of insurance contracts under Florida law.         These

   principles are necessary, as they will inform the analysis that follows.

         A.     General Principles of Insurance Contracts

          “Under Florida law, an insurance policy is treated like a contract, and

   therefore ordinary contract principles govern the interpretation and construction of

   such a policy.” Pac. Emp’rs Ins. Co. v. Wausau Bus. Ins. Co., 2007 WL 2900452, at

   *4 (M.D. Fla. Oct. 2, 2007) (citing Graber v. Clarendon Nat'l Ins. Co., 819 So. 2d

   840, 842 (Fla. 4th DCA 2002)).      The interpretation of an insurance contract –

   including the question of whether an insurance provision is ambiguous – is a

   question of law. See id.; Travelers Indem. Co. of Illinois v. Hutson, 847 So. 2d 1113

   (Fla. 1st DCA 2003) (stating that whether an ambiguity exists in a contract is a

   matter of law).

         In addition, “[u]nder Florida law, insurance contracts are construed according

   to their plain meaning.” Garcia v. Fed. Ins. Co., 473 F.3d 1131, 1135 (11th Cir.

   2006) (quoting Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532

   (Fla. 2005)). The “terms of an insurance policy should be taken and understood in

   their ordinary sense and the policy should receive a reasonable, practical and

   sensible interpretation consistent with the intent of the parties-not a strained,

   forced or unrealistic construction.” Siegle v. Progressive Consumers Ins. Co., 819 So.

   2d 732, 736 (Fla. 2002) (quoting Gen. Accident Fire & Life Assurance Corp. v.




                                             5
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 6 of 23




   Liberty Mut. Ins. Co., 260 So. 2d 249 (Fla. 4th DCA 1972)); see also Gilmore v. St.

   Paul Fire & Marine Ins., 708 So. 2d 679, 680 (Fla. 1st DCA 1998) (“The language of

   a policy should be read in common with other policy provisions to accomplish the

   intent of the parties.”).

          However, if there is more than one reasonable interpretation of an insurance

   policy, an ambiguity exists and it “should be construed against the insurer.” Pac.

   Emp’rs Ins., 2007 WL 2900452, at *4 (citing Purrelli v. State Farm Fire & Cas.

   Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997)). Where an interpretation “involve[s]

   exclusions to insurance contracts, the rule is even clearer in favor of strict

   construction against the insurer: exclusionary provisions which are ambiguous or

   otherwise susceptible to more than one meaning must be construed in favor of the

   insured.” Sphinx Int’l, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 412 F.3d

   1224, 1228 (11th Cir. 2005) (quoting State Farm Mut. Auto. Ins. Co. v. Pridgen, 498

   So. 2d 1245, 1248 (Fla. 1986)). An insurance policy must, of course, be ambiguous

   before it is subject to these rules. See Taurus Holdings, Inc., 913 So. 2d at 532

   (“Although ambiguous provisions are construed in favor of coverage, to allow for

   such a construction the provision must actually be ambiguous.”). An ambiguous

   policy must, for example, have a genuine inconsistency, uncertainty, or ambiguity in

   meaning after the court has applied the ordinary rules of construction. See Deni

   Assocs. of Florida, Inc. v. State Farm Fire & Cas. Ins. Co.,711 So. 2d 1135 (Fla.

   1998). “Just because an operative term is not defined, it does not necessarily mean

   that the term is ambiguous.” Amerisure Mut. Ins. Co. v. Am. Cutting & Drilling




                                             6
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 7 of 23




   Co., 2009 WL 700246, at *4 (S.D. Fla. Mar. 17, 2009) (citing Swire Pac. Holdings,

   Inc. v. Zurich Ins. Co., 845 So. 2d 161, 166 (Fla. 2003)).

         On the other hand, “if a policy provision is clear and unambiguous, it should

   be enforced according to its terms whether it is a basic policy provision or an

   exclusionary provision.” Hagen v. Aetna Cas. & Sur. Co., 675 So. 2d 963, 965 (Fla.

   5th DCA 1996). Ultimately “in the absence of some ambiguity, the intent of the

   parties to a written contract must be ascertained from the words used in the

   contract, without resort to extrinsic evidence.” Fireman’s Fund Ins. Co. v. Tropical

   Shipping & Const. Co., 254 F.3d 987, 1003 (11th Cir. 2001) (quoting Lee v.

   Montgomery, 624 So. 2d 850, 851 (Fla. 1st DCA 1993)).

         When the parties dispute coverage and exclusions under a policy, a burden-

   shifting framework applies. “A person seeking to recover on an insurance policy has

   the burden of proving a loss from causes within the terms of the policy[,] and if such

   proof of loss is made within the contract of insurance, the burden is on the insurer

   to establish that the loss arose from a cause that is excepted from the policy.” U.S.

   Liab. Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. 3d DCA 1977) (alteration added;

   citations omitted). If the insurer is able to establish that an exclusion applies, the

   then burden shifts back to the insured to prove an exception to the exclusion. See

   id.; see also IDC Const., LLC. v. Admiral Ins. Co., 339 F. Supp. 2d 1342, 1348 (S.D.

   Fla. 2004) (“When an insurer relies on an exclusion to deny coverage, it has the

   burden of demonstrating that the allegations in the complaint are cast solely and

   entirely within the policy exclusions and are subject to no other reasonable




                                              7
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 8 of 23




   interpretation.”). That is, “if there is an exception to the exclusion, the burden once

   again is placed on the insured to demonstrate the exception to the exclusion.” East

   Fla. Hauling, Inc. v. Lexington Ins. Co., 913 So. 2d 673, 678 (Fla. 3d DCA 2005)

   (citing LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997)).

         B.     Direct Physical Loss or Direct Physical Damage

          Having set forth the relevant facts and legal principles, Defendant argues

   that Plaintiff’s amended complaint fails to state a claim because the insurance

   policy only provides coverage for the loss of business income if the covered property

   suffers a direct physical loss or physical damage.      Defendant claims that every

   policy provision includes this requirement and that coverage only exists if Plaintiff’s

   property suffered actual harm. Defendant then references the policy’s Business

   Income and Extra Expense provision where it includes this express condition:

         We will pay for the actual loss of Business Income you sustain due to
         the necessary suspension of your “operations” during the “period of
         restoration.” The suspension must be caused by direct physical loss of
         or damage to property, including personal property in the open (or in a
         vehicle) within 100 feet, at premises which are described in the
         Declarations and for which a Business Income Limit of Insurance is
         shown in the Declarations. The loss or damage must be caused by or
         result from a Covered Cause of Loss.

   [D.E. 12-1 at 31 (emphasis added)].

         Defendant also states that this condition applies to the Extra Expense and

   Civil Authority provisions because they too require a direct physical loss or damage

   to seek relief under the policy:




                                             8
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 9 of 23




         Extra Expense means necessary expenses you incur during the “period
         of restoration” that you would not have incurred if there had been no
         direct physical loss or damage to property caused by or resulting from
         a Covered Cause of Loss.
         ...
         We will pay for the actual loss of Business Income you sustain and
         necessary Extra Expense caused by action of civil authority that
         prohibits access to the described premises due to direct physical loss of
         or damage to property, other than at the described premises, caused by
         or resulting from any Covered Cause of Loss.

   Id. (emphasis added). Ultimately, no matter what provision Plaintiff relies upon,

   Defendant concludes that the amended complaint must be dismissed because an

   allegation of actual harm – as opposed to pure economic losses – is required to seek

   relief under the insurance policy.

         Plaintiff’s response is that, while the policy never defines the meaning of the

   terms “direct physical loss or damage”, there is no evidence that these terms should

   require a physical alteration to seek coverage.       Instead, Plaintiff asserts that

   Defendant could have made these terms clear in the policy, but that Defendant

   failed to do so. And given Defendant’s failure to require any actual harm, Plaintiff

   requests that we take a broad interpretation of the policy and construe it in favor of

   the insured.

         Plaintiff’s next argument is that the proper way to interpret the policy is to

   look to two sections: the definition of a covered cause of loss and the Business

   Income and Extra Expense provision. The policy defines a loss as a “direct physical

   loss” unless the loss is excluded or limited under the policy. Plaintiff interprets this

   definition as meaning that all losses are direct physical losses, including those that

   are excluded from coverage. If true, Plaintiff reasons that the meaning of “direct



                                              9
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 10 of 23




   physical loss” must include something more than actual harm because some of the

   excluded losses – including losses related to government seizures, nuclear reactions,

   and war-related damages – do not require any structural or tangible harm.

            As support for this interpretation, Plaintiff provides a review of several court

   cases and how they have interpreted the meaning of a direct physical loss over the

   last several decades. Plaintiff traces these cases back to a Colorado action and

   explores other jurisdictions – including California, Oregon, Minnesota, New Jersey

   and other states – where courts have found that a direct physical loss can exist

   when a business only becomes unusable. In fact, Plaintiff states that the weight of

   authority leans in its favor and that it shows that there is no requirement for an

   allegation of tangible physical alteration to avail itself of coverage. And since there

   has been fifty-two years of case law that has taken this position, Plaintiff concludes

   that Defendant’s motion to dismiss must be denied.

            We begin with the language of the insurance policy. The policy does not

   define “direct physical loss” or “direct physical damage.”        However, “[t]he mere

   failure to provide a definition of a term involving coverage does not render the term

   ambiguous.” Those Certain Underwriters at Lloyd’s London v. Karma Korner, LLC,

   2011 WL 1150466, at *2 (M.D. Fla. 2011) (citation omitted). When a policy does not

   define     a   term,   the   plain   and   generally   accepted   meaning    should   be

   applied. See Evanston Ins. Co. v. S & Q Prop. Inv., LLC, 2012 WL 4855537, at *2

   (S.D. Fla. 2012).




                                               10
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 11 of 23




         Defendant argues that, under the plain meaning of the word “physical”,

   Plaintiff has not alleged coverage for any loss because, by definition, the policy

   excludes losses that are intangible. See, e.g., 10A Couch On Insurance § 148.46 (3d

   Ed. 1998) (“[T]he requirement that the loss be ‘physical,’ given the ordinary

   definition of that term, is widely held to exclude losses that are intangible or

   incorporeal, and, thereby to preclude any claim against the property insurer when

   the insured merely suffers a detrimental economic impact unaccompanied by a

   distinct, demonstrable, physical alteration of the property.”).   This point is well

   taken because courts in our district have found – both before and in response to the

   COVID 19-pandemic – that “[a] direct physical loss ‘contemplates an actual change

   in insured property then in a satisfactory state, occasioned by accident or other

   fortuitous event directly upon the property causing it to become unsatisfactory for

   future use or requiring that repairs be made to make it so.”’ Mama Jo’s, Inc. v.

   Sparta Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018) (quoting MRI

   Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766,

   779 (2010)), aff’d, 2020 WL 4782369 (11th Cir. Aug. 18, 2020); see also Infinity

   Exhibits, Inc. v. Certain Underwriters at Lloyd’s London Known as Syndicate PEM

   4000, 2020 WL 5791583, at *3 (M.D. Fla. Sept. 28, 2020) (“Plaintiff argues that

   economic damage is synonymous with ‘physical loss’ and is therefore covered under

   the Policies. Plaintiff's argument is unpersuasive because Florida law and the plain

   language of the Policies reflect that actual, concrete damage is necessary.”)

   (emphasis added).




                                            11
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 12 of 23




         Plaintiff pushes back against this argument with reference to a recent

   district court’s decision in Studio 417, Inc. v. Cincinnati Ins. Co., 2020 WL 4692385,

   at *4 (W.D. Mo. Aug. 12, 2020), because that case involved the same policy language

   that is now in dispute. There, the plaintiffs purchased insurance policies for their

   hair salons and restaurants. The policies provided coverage for physical losses or

   physical damages, and the plaintiffs argued that they should recover the insurance

   proceeds as a result of the Covid-19 pandemic. The defendants moved to dismiss

   because – with the policies requiring either a direct physical loss or damage – the

   plaintiffs could not recover unless there was an actual, tangible, permanent, or

   physical alteration to the insured properties.     The district court rejected that

   argument because “loss” and “damage” could not be conflated with the “or”

   separated between them. Instead, the court had to “give meaning to both terms,” to

   avoid the other from being superfluous. Studio 417, Inc., 2020 WL 4692385, at *5

   (citing Nautilus Grp., Inc. v. Allianz Global Risks US, 2012 WL 760940, at * 7 (W.D.

   Wash. Mar. 8, 2012) (stating that “if ‘physical loss’ was interpreted to mean

   ‘damage,’ then one or the other would be superfluous”)).

         The district court then referenced several decisions where courts have

   recognized that, absent a physical alteration, a physical loss may occur when a

   property is uninhabitable or substantially unusable for its intended purpose.

   Studio 417, Inc., 2020 WL 4692385, at *5 (citing Port Auth. of New York and New

   Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (affirming the

   denial of coverage but recognizing that “[w]hen the presence of large quantities of




                                            12
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 13 of 23




   asbestos in the air of a building is such as to make the structure uninhabitable and

   unusable, then there has been a distinct [physical] loss to its owner”); Prudential

   Prop. & Cas. Ins. Co. v. Lilliard-Roberts, 2002 WL 31495830, at * 9 (D. Or. June 18,

   2002) (citing case law for the proposition that “the inability to inhabit a building [is]

   a ‘direct, physical loss’ covered by insurance”); General Mills, Inc. v. Gold Medal Ins.

   Co., 622 N.W.2d 147, 152 (Minn. Ct. App. 2001) (“We have previously held that

   direct physical loss can exist without actual destruction of property or structural

   damage to property; it is sufficient to show that insured property is injured in some

   way.”)); see also Murray v. State Farm Fire & Cas. Co., 203 W.Va. 477, 509

   (1998) (holding policyholders to suffer a “direct physical loss” when their homes

   were rendered uninhabitable due to threat of rockfall); W. Fire Ins. Co. v. First

   Presbyterian Church, 165 Colo. 34, 437 P.2d 52, 55 (1968) (holding that the

   policyholder suffered “direct physical loss” when “the accumulation of gasoline

   around and under the [building caused] the premises to become so infiltrated and

   saturated as to be uninhabitable, making further use of the building highly

   dangerous”).

         The court also acknowledged that there were cases where an actual

   alteration was required to show a “physical loss,” but distinguished those on the

   basis that they were, for the most part, decided on a motion for summary judgment,

   factually dissimilar, or non-binding. Id. (citing Source Food Tech., Inc. v. U.S. Fid.

   & Guar. Co., 465 F.3d 834, 838 (8th Cir. 2006) (affirming the denial of insurance

   coverage on a motion for summary judgment and under Minnesota law)); see also




                                              13
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 14 of 23




   Mama Jo’s, Inc., 2018 WL 3412974, at *8 (granting summary judgment in favor of

   the insurance company because the plaintiff could not “show that there was any

   suspension of operations caused by ‘physical damage.”’) (citing Ramada Inn

   Ramogreen, Inc. v. Travelers Indem. Co. of Am., 835 F.2d 812, 814 (11th Cir.

   1988) (“[R]ecovery is intended when the loss is due to inability to use the premises

   where the damage occurs.”)).

          In light of these decisions, the district court denied the defendant’s motion to

   dismiss because the plaintiffs alleged that COVID-19 was a highly contagious virus

   that was physically present in viral fluid particles and deposited on surfaces and

   objects.   The plaintiffs further alleged that the physical substance was on the

   premises and caused them to cease or suspend operations. That is, “[r]egardless of

   the allegations in . . . other cases, Plaintiffs . . . plausibly alleged that COVID-19

   particles attached to and damaged their property, which made their premises

   unsafe and unusable.” Studio 417, Inc., 2020 WL 4692385, at *6. And that was

   “enough to survive a motion to dismiss.” Id.

          When compared to the facts of this case, Plaintiff’s allegations are far weaker

   because it has not even alleged that there was anything on the premises that

   caused any physical harm. See [D.E. 12 at 60 (“Plaintiff’s claim for coverage is not

   based on a virus contaminating its premises, and Plaintiff is not seeking to be

   indemnified for the cost of decontamination or business income loss due to

   contamination of its premises.”)].        Instead, Plaintiff claims that Florida’s

   Government suspended the operation of its business. It is therefore difficult to see




                                             14
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 15 of 23




   how Studio 417 is even remotely helpful when the facts of that case are so

   distinguishable and several courts have found that there must be an allegation of

   actual harm to seek relief under these terms included in the insurance policy:

         The critical policy language here—“direct physical loss or damage”—
         similarly, and unambiguously, requires some form of actual, physical
         damage to the insured premises to trigger loss of business income and
         extra expense coverage. [Plaintiff] simply cannot show any such loss
         or damage to the 40 Wall Street Building as a result of either (1) its
         inability to access its office from October 29 to November 3, 2012, or (2)
         Con Ed’s decision to shut off the power to the Bowling Green network.
         The words “direct” and “physical,” which modify the phrase “loss or
         damage,” ordinarily connote actual, demonstrable harm of some form
         to the premises itself, rather than forced closure of the premises for
         reasons exogenous to the premises themselves, or the adverse business
         consequences that flow from such closure.

   Newman Myers Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp.

   3d 323, 331 (S.D.N.Y. 2014).

         Of course, the more important question is how to interpret the insurance

   policy under Florida law because that is the only law that governs in determining

   whether Plaintiff has coverage.5      And when we examine the language of the

   insurance policy, “direct physical” modifies both “loss” and “damage.” That means

   5      Although there are not many published decisions on this issue since the
   COVID-19 pandemic, Florida trial courts have reached the same conclusion in just
   the last few days. See, e.g., Dime Fitness, LLC v. Markel Ins. Co., 2020 WL
   6691467, at *3 (Fla. Cir. Ct. Nov. 10, 2020) (“Plaintiff does not allege a direct
   physical loss. The damage asserted here is business income loss, along with a
   vague reference to “damage” in the form of a denial of access to the premises.
   Therefore, this purely economic loss, as well as a lack of access, would not qualify as
   a covered cause of loss because no direct physical loss has been alleged.”); DAB
   Dental PLLC v. Main Street America Protection Ins. Co., No. 20-CA-5504, at 6 (Fla.
   Cir. Ct. Nov. 10, 2020) (granting a motion to dismiss because “[t]here is no
   allegation that COVID-19 physically altered or physically damaged any property.
   Nor is Plaintiff’s lack of access to its own premises a direct physical loss or damage,
   as those terms are defined by Florida law.”); Mace Marine, Inc. v. Tokio Marine
   Specialty Ins. Co., No. 20-CA-120-P (Fla. Cir. Ct. Oct. 8, 2020).

                                             15
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 16 of 23




   that “[d]irect and physical modify loss and impose the requirement that the damage

   be actual.” Homeowners Choice Prop. & Cas. v. Miguel Maspons, 211 So. 3d 1067,

   1069 (Fla. DCA 3d 2017) (quotation marks omitted); see also Philadelphia Parking

   Authority v. Federal Ins. Co., 385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005) (finding that

   any “interruption in business must be caused by some physical problem with the

   covered property . . . which must be caused by a ‘covered cause of loss.’”); United

   Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 349 (S.D.N.Y.

   2005), aff’d 439 F.3d 128 (2d Cir. 2006) (“The inclusion of the modifier ‘physical’

   before ‘damages’ . . . supports [defendant’s] position that physical damage is

   required before business interruption coverage is paid.”).6

         Florida’s appellate courts are in agreement with this interpretation.         The

   Third District has found, for instance, that a “loss” constitutes a diminution of value

   and that, with the modifiers “direct” and “physical,” the alleged damage must be

   actual:


   6      Although Florida law is all that matters, there are several recent COVID-19
   cases that support the undersigned’s interpretation of the insurance policy in this
   case. Take, for instance, a district court’s decision in Turek Enterprises, Inc. v. State
   Farm Mutual Automobile Insurance Co., 2020 WL 5258484 (E.D. Mich. Sept. 3,
   2020), where the plaintiff chiropractor sought coverage for the loss of income due to
   government orders that restricted the plaintiff’s ordinary use of its property. The
   court dismissed the action with prejudice, holding that the plaintiff had failed to
   demonstrate tangible damage to covered property, as “plainly” required by the
   policy term “direct physical loss.” Id. at *8. The same is true in looking at a district
   court’s decision in 10E, LLC v. Travelers Indemnity Co. of Connecticut, 2020 WL
   5359653 (C.D. Cal. Sept. 2, 2020), where the plaintiff sought coverage for income
   lost as a result of government shutdown orders that prevented the ordinary and
   intended use of a property. The court dismissed the action, holding that the
   plaintiffs “cannot recover by attempting to artfully plead impairment to
   economically valuable use of property as physical loss or damage,” and noting that
   impaired use or value cannot substitute for physical loss or damage. Id. at *5.

                                              16
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 17 of 23




          A “loss” is the diminution of value of something, and in this case, the
          ‘something’ is the insureds’ house or personal property. Loss, Black’s
          Law Dictionary (10th ed. 2014). “Direct” and “physical” modify loss
          and impose the requirement that the damage be actual. Examining
          the plain language of the insurance policy in this case, it is clear that
          the failure of the drain pipe to perform its function constituted a
          “direct” and “physical” loss to the property within the meaning of the
          policy.

   Homeowners Choice Prop. & Cas., 211 So. 3d at 1069; see also Vazquez v. Citizens

   Prop. Ins. Corp., 2020 WL 1950831, at *3 (Fla. 3rd DCA Mar. 18, 2020) (“Consistent

   with this plain meaning, the trial court determined that the ‘insured loss’ is the

   property that was actually damaged.”); Columbiaknit, Inc. v. Affiliated FM Ins. Co.,

   1999 WL 619100, at *7 (D. Or. Aug. 4, 1999) (holding that a policyholder could not

   recover under a policy requiring “physical loss” unless the claimed mold physically

   and demonstrably damaged the insured property); MRI Healthcare Ctr. of Glendale,

   Inc., 187 Cal. App. 4th at 779 (“A direct physical loss contemplates an actual change

   in insured property then in a satisfactory state, occasioned by accident or other

   fortuitous event directly upon the property causing it to become unsatisfactory for

   future use or requiring that repairs be made to make it so.”) (internal quotation

   marks and citation omitted); Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio

   App. 3d 23, 42 (Ohio Ct. App. 2008).

          The Eleventh Circuit’s decision in Mama Jo’s Inc. v. Sparta Ins. Co., 2020 WL

   4782369, at *1 (11th Cir. Aug. 18, 2020), is also consistent with our interpretation of

   Florida law.    There, the plaintiff owned and operated a restaurant and, from

   December 2013 until June 2015, there was roadway construction in its general

   vicinity.   The construction generated dust and debris, requiring the plaintiff to



                                             17
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 18 of 23




   perform daily cleanings. Although the restaurant was open every day during the

   roadwork, customer traffic decreased and the business suffered an economic loss.

   The plaintiff was insured under a policy, which included coverage for loss of

   business. This policy covered “direct physical loss of or damage to Covered Property

   . . . caused by or resulting from any Covered Cause of Loss.” Id. at *1 (citation and

   quotation marks omitted). The plaintiff submitted a claim to the insurer on the

   basis that dust and debris caused a loss in business. The insurer denied that claim

   because the proof of loss form failed to reflect the existence of any physical damage

   (and it was questionable whether a direct physical loss occurred). Thus, the insurer

   concluded that plaintiff’s claim was not covered under the policy.

             After finding no error in the district court’s decision to exclude several of the

   plaintiff’s experts, the Eleventh Circuit found that the plaintiff failed to show any

   evidence of direct physical loss or damage. The plaintiff alleged that his insurance

   claim had two components: one for cleaning the restaurant and another for the loss

   of business income. And in determining whether coverage existed, the Court looked

   to the same Florida decisions we referenced above and found that “direct physical

   loss” is defined as a diminution in value and that the modifiers “direct” and

   “physical” “imposed the requirement that the damage be actual.”                 Id. (citing

   Homeowners Choice Prop. & Cas., 211 So. 3d at 1069; Vazquez, 2020 WL 1950831,

   at *3).

             The Court then examined whether coverage existed for the cleaning claim

   because the plaintiff’s public adjuster testified that cleaning and painting was all




                                                18
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 19 of 23




   that was required. In fact, there was no need for the removal or replacement of any

   items during the construction.      The Eleventh Circuit found that, based on the

   evidence that the district court considered, the cleaning claim did not constitute a

   direct physical loss because these expenses were merely economic losses. Id. at *8

   (“We conclude that the district court correctly granted summary judgment on

   Berries’ cleaning claim because, under Florida law, an item or structure that merely

   needs to be cleaned has not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’”)

   (citing Maspons, 211 So. 3d at 1069 (recognizing that “damage [must] be

   actual”); Vazquez, 2020 WL 1950831, at *3 (same)); see also Universal Image Prods.,

   Inc. v. Fed. Ins. Co., 475 F. App’x 569, 573 (6th Cir. 2012) (“[C]leaning . . . expenses .

   . . are not tangible, physical losses, but economic losses.”); MRI Healthcare Ctr. of

   Glendale, Inc., 187 Cal. App. 4th at 779 (“A direct physical loss ‘contemplates an

   actual change in insured property.”); AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga.

   App. 306, 307 (2003) (same).

         The Eleventh Circuit also agreed with the district court, with respect to the

   business loss claim, because that too required that a suspension of operations be

   caused by direct physical loss or damage to the property. Yet, the plaintiff failed to

   put forward any evidence that it suffered a direct physical loss or damage during

   the policy period.    And in the absence of any evidence of actual damage, the

   Eleventh Circuit concluded that the district court was correct in granting the

   insurer’s motion for summary judgment.




                                              19
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 20 of 23




          Although Mama Jo’s was not about any closures related to the COVID-19

   pandemic nor did it concern the same procedural posture, the plaintiff in that case

   at least alleged that there was a physical intrusion into the restaurant in the form

   of dust and debris. Plaintiff has done nothing similar in this case. Plaintiff merely

   claims that Florida’s Government temporarily closed its business. But, this cannot

   state a claim because – as the cases demonstrate above – the loss must arise to

   actual damage. See Mama Jo’s Inc., 823 F. App’x at 879 (“‘Direct’ and ‘physical’

   modify loss and impose the requirement that the damage be actual.”) (citing Florida

   cases). And it is not plausible how the allegations in this case meet that threshold

   when Plaintiff’s business merely suffered economic losses as opposed to anything

   tangible, actual, or physical. 7

          Plaintiff tries to sidestep these cases with several clever arguments, but none

   are effective. Plaintiff argues, for instance, that there is nothing “physical” about

   losses related to several exclusions, including losses related to government seizures,

   nuclear reactions, and war-related damages.          These contentions are not even

   remotely convincing, in part, because Plaintiff fails to reference any authority and

   then makes these assertions without any explanation of how these circumstances

   could occur without actual harm. [D.E. 20 at 8 (“The losses contemplated by these

   7      Plaintiff tries to pushback against Mama Jos’s with arguments that the case
   was decided on a motion for summary judgment and that the Court’s discussion of a
   direct physical loss constitutes dicta. Neither of these points is persuasive. The
   procedural posture is, of course, a distinguishing characteristic but the underlying
   rule that the Court relied on still applies because the meaning of “direct physical
   loss or damage” requires actual harm under Florida law. We also disagree that the
   Court’s discussion on this point constitutes dicta. But, even if it did, Plaintiff has no
   answer as to why this is not persuasive nor does Plaintiff grapple with the Florida
   cases that the Eleventh Circuit relied upon.

                                              20
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 21 of 23




   exclusions are not ‘physical’ losses in the sense promoted by Defendant.               They

   encompass losses that do not arise from structural or tangible damage to covered

   property, but instead deprive the insured of the property’s intended use.”)].

          But, putting aside the conclusory nature of these arguments, they are also

   illogical because if, for example, a property suffered damage at the hands of a

   nuclear explosion, that would of course have a direct physical impact on a structure.

   There is even a question on whether a building would be left standing and, if so,

   there would still be radiation that could damage the property and trigger coverage

   under the policy.     The same is true if the government seized property or if a

   structure was damaged during a war. Indeed, Plaintiff’s hypotheticals do more

   harm than good to its position because they highlight the differences between actual

   harm and economic losses. On one hand, we have hypotheticals where a building is

   not even left standing and, on the other, there are executive orders that direct a

   business to temporarily close its doors. They are not remotely the same.

          Left with nothing else to rely on, Plaintiff turns its attention to other state

   and federal court cases to salvage its argument. There is no need to consider any of

   these cases because we have already considered the Eleventh Circuit’s view on this

   question and, most importantly, Florida’s appellate courts.          And they are both in

   agreement that the harm suffered must be actual when interpreting the meaning of

   these terms in an insurance policy.         See Mama Jo’s Inc., 823 F. App’x at 879

   (“Florida’s District Court of Appeals for the Third District has addressed the

   definition of ‘direct physical loss’: ‘A ‘loss’ is the diminution of value of something . . .




                                                21
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 22 of 23




   ‘Direct’ and ‘physical’ modify loss and impose the requirement that the damage be

   actual.”) (citations omitted); see also Malaube, LLC v. Greenwich Ins. Co., 2020 WL

   5051581, at *8 (S.D. Fla. Aug. 26, 2020) (“Plaintiff merely claims that two Florida

   Emergency Orders closed his indoor dining. But, for the reasons already stated,

   this cannot state a claim because the loss must arise to actual damage. And it is

   not plausible how two government orders meet that threshold when the restaurant

   merely suffered economic losses – not anything tangible, actual, or physical.”). This

   means that, even if the cases that Plaintiff references are somehow persuasive,

   there is no need to consider them if Florida law has already provided a clear answer

   on the interpretation of these terms in a Florida insurance policy. Accordingly,

   Defendant’s motion to dismiss should be GRANTED for the failure to allege any

   actual harm to the insured property.8

                                  IV. CONCLUSION

         For the foregoing reasons, the Court RECOMMENDS that Defendant’s

   motion to dismiss be GRANTED. If viable under Rule 11, any amended complaint

   should be filed within (14) fourteen days from the date the District Judge adopts

   this Report and Recommendation.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely


   8     Because Plaintiff’s complaint fails for the reasons stated above, we offer no
   opinion on Defendant’s remaining arguments. To the extent Plaintiff files an
   amended complaint, it should ensure that it can survive any other exclusion that
   may exist under the insurance policy.

                                            22
Case 1:20-cv-23245-KMW Document 27 Entered on FLSD Docket 11/17/2020 Page 23 of 23




   file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties

   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 17th day of

   November, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




                                            23
